PER CURIAM.
This is an appeal from a final judgment awarding damages, entered after a jury verdict finding the appellants had intentionally interfered with a contract. Intentional procurement of the breach is an essential element of the appellees’ cause of action. Florida Tel. Corp. v. Essig, 468 So.2d 543 (Fla. 5th DCA 1985). After a careful review of the record, we conclude that there was a complete absence of any proof that the appellants procured the contract’s breach. In fact, there was no proof that the asserted breach occurred. Accordingly, we agree that the trial court should have granted appellants’ motion for directed verdict.
REVERSED.
W. SHARP, GOSHORN and PETERSON, JJ., concur.